Citation Nr: 1529242	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-20 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability as residuals of a back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to January 1976 and from April 1976 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a raging decision issued in October 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing. A transcript of the hearing is of record.

This case was previously before the Board in December 2014, when the Board reopened and remanded the claim for service connection for a back injury for further evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

Evidence in the record indicates the Veteran reported being in receipt of disability benefits from the Social Security Administration (SSA) since 2004, due, in part, to his back disability.  

Where there is actual notice to VA that the appellant is receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  Because SSA disability records have not been obtained in this case, remand of the pending appeal is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's SSA disability determination and the records upon which the determination was based.  If the SSA responds that no disability file is available, the negative response should be noted in the claims file and the Veteran notified of such.

2.  If additional evidence is obtained, the AOJ should readjudicate the issue on appeal in light of the new evidence received.  Thereafter, if the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




